DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.  Applicant argues that support for the amendments can be found throughout the written description, drawings, and claims as originally filed particularly [0010]-[0012], [0016]-[0018], and [0021].  The examiner cannot agree.
Regarding claim 21, it recites that a first imager, second imager, and third imager of an array imager all have the same number of pixels and spectral sensitivity as one another but have different pixel sizes and imager sizes than one another.  There is no support for this feature in the specification as originally filed.
Paragraphs [0010]-[0012] are directed to the position of each imager (column, row) in the array imager, which is not relevant to the above feature.
Paragraphs [0016]-[0018] are directed to configuring the individual imagers of the array imager to have different spectral sensitivities.  Claim 1 currently states that the three imagers have the same spectral sensitivity and therefore these paragraphs are not relevant to the above feature.
Paragraph [0021] is directed to different types of encoding performed on the captured images, which is not relevant to the above feature.

The claim recites a particular configuration that seems to be derived from paragraph [0007] that is never explicitly stated in the paragraph.  In other words, paragraph [0007] describes a broad genus and the claim recites a specific species within the genus.  However, “[w]ritten description issues may arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process…a ‘laundry list’ disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not ‘reasonably lead’ those skilled in the art to any particular species” (MPEP 2163 I A).  Paragraph [0007] would not reasonably lead one skilled in the art to an array imager having three imagers specifically having the same spectral sensitivity and number of pixels, but different pixel sizes and imager sizes.

Regarding claim 45, it recites that the first imager and the second imager are arranged along a same horizontally-oriented plane of the plurality of columns.  However, claim 21 states that the first and second imager are located in the same column of the array imager.  Therefore, claim 45 contradicts claim 21.

Regarding claim 47, it is unclear what “the third” is referring to.


Regarding claim 49, it recites making adjustments to imagers to filter different types of radiation.  There is no support for some imagers being different in one way and other imagers being different in a second way (see claim 48 above).

Regarding claim 54, it is unclear since it refers to a plurality of second imagers which are never previously defined.

Regarding claim 55, it is unclear because it refers to a second array imager which is never previously defined.

Regarding claim 56, claim 21 explicitly states that imagers one, two, and three all have the same number of pixels and the same spectral sensitivity.  Therefore, this claim contradicts claim 21.

Regarding claim 57, it repeats the same limitation already present in claim 21 and therefore is not further limiting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	2/16/2021